Davis, P. J.:
I think the referee did not err upon the question of practice, and it is therefore not necessary to send the case back for correction.
On the merits of the case I concur in the conclusion reached by Daniels, J. The deed was a mortgage only, but it carried all the ■rights of the mortgagee and might therefore be enforced as a mortgage to the same extent that the deed executed by defendant to his ■original grantor or mortgagee could.
There must be a new trial, with costs to abide the event.
Brady. J., dissenting as to the question of practice.
Judgment reversed, new trial ordered, costs to abide event.